ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Patricia I. Romero, Inc. dba Pacific West     )      ASBCA No. 61601
 Builders                                     )
                                              )
Under Contract No. N62473-14-D-0038           )

APPEARANCE FOR THE APPELLANT:                        David A. Rose, Esq.
                                                      Rose Consulting LLC
                                                      Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Brian S. Smith, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       Pursuant to the joint request of the parties, this appeal is hereby dismissed without
prejudice pursuant to Board Rule l 8(b ). Unless either party or the Board acts to reinstate
the appeal within one year from the date of this Order, the dismissal shall be deemed with
prejudice.

       Dated: June 17, 2019




                                                  Administratve Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61601, Appeal of Patricia I. Romero,
Inc. dba Pacific West Builders, rendered in conformance with the Board's Charter.

      Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals